DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of reinforced concrete arches connected to each other (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. These features must be shown and labeled if they are to be explicitly recited in the claims.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of reinforced concrete panels connected to each other (claim 7) must be shown or the  These features must be shown and labeled if they are to be explicitly recited in the claims.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the arched portal frame having an outer shell attached thereto (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Neither the arched portal frame nor the outer shell attached to it appears to be shown in the Drawings. These features must be shown and labeled if they are to be explicitly recited in the claims.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the arched trusses having an outer shell attached thereto (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Neither the arched trusses nor the outer shell attached to them appear to be shown in the Drawings. These features must be shown and labeled if they are to be explicitly recited in the claims.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outer shell comprising panels (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Neither the outer shell nor the panels appear to be shown in the Drawings. These features must be shown and labeled if they are to be explicitly recited in the claims. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Objections
Claim 1 is objected to because of the following informalities:  the recitations underneath “protective superstructure” should be further indented; and in claim 10, “fibre” should be spelled “fiber” to conform to American English.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 3, and 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites “arcuate transverse profile…in a transverse direction.” This limitation is unclear because no frame of reference has been yet defined, so it is unclear which direction is considered the “transverse” direction. 
Claim 3 recites “a circular-arcuate longitudinal profile.” This limitation is unclear because no frame of reference has yet been defined, so it is unclear which direction is considered the “longitudinal” direction. Looking at Figure 3, Examiner assumed initially that the longitudinal direction would be left-to-right. However, this does not form a “circular-arcuate” profile, but instead forms an elongated oval profile. Therefore, it is unclear how longitudinal is defined for the claim. 
Claim 4 recites “a tapering longitudinal profile.” This limitation is unclear. It is specifically unclear what is meant by “tapering.” This term usually means that something gets smaller, but looking at Figure 3, for example, from the first to the second end (left to right), nothing appears to be getting smaller. If anything, from left to right, the profile gets larger first. Or, as shown in Figure 5, from left to right, the dome increases first and then decreases. Accordingly, it is unclear how this claim language is intended to be interpreted. 
Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112(b) for its dependency upon an above–rejected claim and for the same reasons. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and . See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 3, 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hayman (US 7,978,806) in view of Rakosi (US 7,269,926).

Regarding claim 1, Hayman teaches (Fig. 5) a nuclear power plant located adjacent to a body of water, the plant comprising, in order of distance from the body of water (e.g., from the bottom to the top of Fig. 5):  	a cooling water pump house (16), a turbine hall (14), and a nuclear reactor in a containment structure (12); 

Hayman does not teach the claimed shape of the superstructure. 

Rakosi does. Rakosi is also in the art area of superstructures (abstract) and teaches (Figs. 1 and 4) 		a superstructure (Fig. 1) that has an oval-shaped plan profile (Fig. 4), the oval having a greater degree of curvature at the first end region (the left side in Fig. 4) than at the second end region (the right side in Fig. 4).

A purpose for this teaching is, as described by Rakosi (col. 1, ll. 39–51), that the asymmetric oval shape allows multiple superstructures to be placed side-by-side in a more space-saving manner than circular structures like those of Hayman: “Known domed building structures of this type of generally substantially circular in plan….there are, of course, circumstances in which a circular ground plan, for example is not ideal…where it is desired…to fit a plurality of similar structures close together on the ground without waste of space.” 
The skilled artisan would have been motivated to utilize the more space-saving shape of Rakosi for nuclear reactor modules in order to provide redundancy via multiple modules, as is well-known in the art. Moreover, because the pump housings (16, Hayman) are so much smaller than the reactor (12), the skilled artisan would naturally be motivated to place the pumps within the narrower side of the oval. Additionally, it is extremely well-known in the art that nuclear reactors require large containment buildings around them for venting purposes and in case of radiation leakage. 
The combination of the asymmetric oval shape of Rakosi with the power plant of Hayman would have produced a nuclear power plant adjacent to a body of water having an asymmetric oval shape, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Hayman, a person of ordinary skill would have predicted that combining Rakosi’s asymmetric oval shape with Hayman's power plant would have produced Applicant's claimed invention of a power plant covered in a protective oval-shaped dome. The skilled person’s motivation for the combination would have been the expectation of, as described by Rakosi (col. 1, ll. 39–51), that the asymmetric oval shape allows multiple superstructures to be placed side-by-side in a more space-saving manner than circular structures like those of Hayman: “Known domed building structures of this type of generally substantially circular in plan….there are, of course, circumstances in which a circular ground plan, for example is not ideal…where it is desired…to fit a plurality of similar structures close together on the ground without waste of space.” 
The skilled artisan would have been motivated to utilize the more space-saving shape of Rakosi for nuclear reactor modules in order to provide redundancy via multiple modules, as is well-known in the art. Moreover, because the pump housings (16, Hayman) are so much smaller than the reactor (12), the skilled artisan would naturally be motivated to place the pumps within the narrower side of the oval. Additionally, it is extremely well-known in the art that nuclear reactors require large containment buildings around them for venting purposes and in case of radiation leakage.
Regarding claim 2, the above-described combination of Hayman with Rakosi teaches all the elements of the parent claim, and Rakosi additionally teaches that the protective superstructure (Fig. 1) has an arcuate transverse profile so as to form an arch at any point along the superstructure in a transverse direction (e.g., best shown in Fig. 3). The skilled artisan would have been motivated to utilize the shape of Rakosi’s dome for the reasons described above in response to claim 1. 
Regarding claim 3, the above-described combination of Hayman with Rakosi teaches all the elements of the parent claim, and Rakosi additionally teaches that the first end region of the protective superstructure has a circular-arcuate longitudinal profile (e.g., best shown in Figure 3). The skilled artisan would have been motivated to utilize the shape of Rakosi’s dome for the reasons described above in response to claim 1.
Regarding claim 4, the above-described combination of Hayman with Rakosi teaches all the elements of the parent claim, and Rakosi additionally teaches that the 
Regarding claim 8, the above-described combination of Hayman with Rakosi teaches all the elements of the parent claim, and Rakosi additionally teaches that the central region of the protective superstructure comprises an arched portal frame having an outer shell attached thereto (e.g., as shown in Figure 1, the central portion 20 comprises an arched portal frame and has an outer shell [25, 25, 25, etc.] attached thereto). The skilled artisan would have been motivated to utilize the shape of Rakosi’s dome for the reasons described above in response to claim 1.
Regarding claim 9, the above-described combination of Hayman with Rakosi teaches all the elements of the parent claim, and Rakosi additionally teaches that the second end region of the protective superstructure comprises one or more arched trusses having an outer shell attached thereto (e.g., as shown from Figs. 1-4, the entire superstructure is arched and has outer shells [e.g., radially outward from the top plan view in Fig. 1] attached thereto). 
Claims 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over above-combined Hayman with Rakosi in further view of Gallinat (US 2014/0013699).

Regarding claim 5, the above-described combination of Hayman with Rakosi teaches all the elements of the parent claim, including the protective superstructure comprising a shell at the first end region, as cited above. This combination does not explicitly teach that it is made from reinforced concrete.

Gallinat does teach this. Gallinat is in the same art area of superstructures for nuclear installations (background of the invention) and teaches (Fig. 1) a wall structure (2) comprising a reinforced (6) concrete shell (8). The skilled artisan would have been motivated to utilize the reinforced concrete material of Gallinat in order to provide a protective structure “which is not only configured for conventional operating loads but over and beyond this also withstands improbable extreme loads—individually or even in combination—for instance flooding, earthquakes, incessant rain, ice loads, wind loads, whirlwinds, extreme ambient temperatures, projectile impact, plane crashes, etc.,” ¶ 35. The skilled artisan is clearly motivated to protect a nuclear power plant against climate conditions, in particular since the tsunami in Japan in 2011.
Regarding claim 6, the above-described combination of Hayman and Rakosi with Gallinat teaches all the elements of the parent claim, including the reinforced concrete material (Gallinat, see rejection of claim 5). Rakosi additionally teaches that the shell is formed of a plurality of arches connected to each other (e.g., see Figs. 1-2 and 8-9). The skilled artisan would have been motivated to utilize the structure of Rakosi in order to provide a structure that could be assembled on-site, reducing transportation costs. 
Regarding claim 7, the above-described combination of Hayman and Rakosi with Gallinat teaches all the elements of the parent claim, including the reinforced concrete 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over above-combined Hayman with Rakosi in further view of Lorenzo (US 2017/0074034).

Regarding claim 10, the above-described combination of Hayman with Rakosi teaches all the elements of the parent claim, including the protective superstructure comprising a shell at the first end region, as cited above. This combination does not explicitly teach that it is made from one of the claimed materials. 
Lorenzo does teach this. Lorenzo is in the same art area of providing protective enclosures for sensitive buildings and teaches forming such an enclosure from one of polycarbonate panels; carbon fibre panels; and glass fibre-reinforced panels (“a wall having…a polycarbonate laminate,” ¶ 25). The skilled artisan would have been motivated to utilize the polycarbonate material of Lorenzo because, as explained by Lorenzo in ¶ 24, this material is known to produce “a highly durable cover…[that] provides protection from forced-entry, ballistics and/or extreme storms in a wide range of climates.” The skilled artisan is clearly motivated to protect a nuclear power plant against terrorist attacks as well as climate conditions, in particular since the tsunami in Japan in 2011.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over above-combined Hayman with Rakosi in further view of Marshall (US 4,613,253).
Regarding claims 11 and 12, the above-described combination of Hayman with Rakosi teaches all the elements of the parent claim. This combination does not explicitly teach a berm surrounding the plant. Marshall does teach this. Marshall is in the same art area of nuclear power plants adjacent to bodies of water (abstract) and teaches (Fig. 1) a nuclear power plant surrounded by a berm (16), in which the berm is of arcuate form (berm 16 is in the shape of a curve around the nuclear power plant) with an inner edge that is raised relative to an outer edge (berm 16 slopes downwardly radially outward, as shown in Fig. 1). The skilled artisan would have been motivate to utilize the berm of Marshall because it “protects the plants and forms a basin in which the plants are moored,” col. 2, ll. 45-47. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over above-combined Hayman with Rakosi and Marshall in further view of Hayashi (JP 2012 246714 A).
Regarding claim 13, the above-described combination of Hayman and Rakosi with Marshall teaches all the elements of the parent claim, including the berm, but does not explicitly state that the berm contains one or more of the following: -4-New U.S. Patent Applicationbackup power generation facilities; a transformer system; and a spent fuel store. Hayashi does teach this. Hayashi is in the same art area of protections for nuclear power plants (abstract) and teaches a berm that can store spent fuel: “The tsunami prevention embankment can be divided into a plurality of interiors independently…It can store…spent fuel storage pools required at nuclear power plants,” page 2. The skilled artisan would have been motivated to store spent fuel in the berm of above-combined Hayman and Rakosi with Marshall in order to provide a nearby storage space for used nuclear fuel, which is inherently safer than transporting it farther away. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587.  The examiner can normally be reached on 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646